* Faircloth J. having been of counsel in the Court below, did not sit on the hearing of this case.
The principles involved in this case, are discussed and in the main settled by Whitehead v. Hellen decided at this term.
1. A mortgagee with a power of sale, is a trustee, in the first place to secure the payment of the debt secured by the mortgage, and in the second place for the mortgagor, as to the excess. The idea of allowing the mortgagee to foreclose the equity of redemption, by a sale made by himself, instead of a decree for forelosure [foreclosure] and a sale made under the order of *Page 97 
the Court, was yielded to, after great hesitation, on the ground that in a plain case, when the mortgagee debt was agreed on and nothing was to be done except to sell the land, it would be a useless expense to force the parties to come into equity, when there were no equities to be adjusted, and the mortgagor might be reasonably assumed to have agreed to let a sale be made after he should be in default. But this power of sale has always been watched with great jealousy and when there was any unfairness, as for instance, if there was any complication in accounts, showing what was the balance due and the mortgagee failed to demand payment of an ascertained balance, or when there was a suggestion of oppression — usury and the like — the Court would enjoin the mortgagee from selling, until the balance due was found and all other equities between the parties, duly declared. Or if a sale had been made, the Court would require the mortgagee to account for the fund, and show that all things had been done with perfect fairness and after the mortgagor had been notified of the balance due and had been allowed reasonable time to raise the money. Coot on Mortgages, 124.
In this case the accounts were very greatly complicated by the many dealings of the parties; in fact, there is no telling from the statement of the answer, how the balance, if any, stood, and there is pregnant evidence of gross usury and oppression practiced upon a necessitous man; so the plaintiff has a plain equity to hold the defendant to account and treat him as still holding the land as trustee.
2. The defendant in legal contemplation did not sell under the power in his deed. Griswold bought the land for him at a sale purporting to be made under the power (what price was paid by Griswold does not appear) and all that is known of the matter, is, that Griswold bid in the land for Spicer, and Spicer to induce him to do so agreed to pay off a debt, which he held against Hatch, and afterwards Spicer *Page 98 
executes a deed for the land to Griswold, who thereupon executes a deed to Spicer. Under this deed made by "a man of straw," Spicer sets up an absolute title, and claims to have acquired the equity of redemption of Hatch, and to have been fully freed from all confidence and trust reposed in him!
3. The case does not stop here. Spicer after thus fortifying himself behind the deed of his creature, Griswold, at the earnest instance of his victim, Hatch, without rendering any account or showing what he was out of pocket, which by his own showing did not exceed the sum of $2,000, agrees to sell the land to Hatch at the price of $3,500, secured by the title of the land, with a power of sale in the event that said sum was not paid at the day, and is now about to sell under the power, although the representatives of Hatch have required him to come to an account, and offer to pay any balance that may be found, if any, to be due to him, upon their many "actings and dealings."
We think no plainer case could be presented for the interference of a Court of Equity to prevent gross oppression and a violation of trust.
There is no error in the decretal order continuing the injunction until the hearing.
PER CURIAM.                              Judgment affirmed. *Page 99